Determination annulled, with fifty dollars costs and disbursements, and proceeding remitted to State Tax Commission with directions to revise and resettle the tax in accordance with the decision of this court in People ex rel. New York Life Insurance Co. v. Walsh (198 App. Div. 34; affd., without opinion, 233 N. Y. 539), the court being of the opinion that the amendment of the statute in question* has not changed the effect of that decision. All concur.

 See Tax Law, § 187, as amd. by Laws of 1919, chap. 625. See Laws of 1923, chap. 542, since amdg. said § 187.— [Rep.